Citation Nr: 1235723	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-09 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to retroactive dependency benefits based upon Appellant's school attendance for the period dated July 1, 1998, to September [redacted], 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister



ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.  The appellant in this case (hereinafter "Appellant") is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in New York, New York, currently has jurisdiction over the appeal.

Appellant and his sister testified before a Decision Review Officer (DRO) in September 2009 and before the undersigned in December 2011.  Transcripts of both hearings are of record. 

The RO has heretofore characterized the issue on appeal as "entitlement to accrued benefits."  However, as Appellant is over the age for qualification as a "child" for purposes of receipt of accrued benefits, the Board finds that the issue is more appropriately characterized as listed above.  See 38 U.S.C.A. §§ 101(4)(A), 5121.


FINDINGS OF FACT

1.  In April 1997, the Veteran was awarded non service-connected pension benefits.  

2.  Appellant turned 18 years old on September [redacted], 1997, and 23 years old on September [redacted], 2002.
3.  The Veteran was in receipt of additional dependency benefits based upon Appellant's school attendance until July 1, 1998.

4.  On April 14, 2006, one month following the Veteran's death, Appellant filed a claim for retroactive dependency benefits based upon his school attendance from age 18 to 23. 


CONCLUSION OF LAW

The criteria for retroactive dependency benefits based upon Appellant's school attendance for the period dated July 1, 1998, to September [redacted], 2002, are not met.  
38 U.S.C.A. §§ 101(4)(A), 1521, 5110(e) (West 2002); 38 C.F.R. §§ 3.57(a), 3.667 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, when entitlement to the benefit claimed cannot be established as a matter of law, such as in the instant case, no such duty exists.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(b)(3)(ii), (d)(3); VAOPGCPREC 5-2004 (June 23, 2004)(VA is not required to meet VA's duty to notify or assist a claimant where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

Under 38 U.S.C. § 1521, pension benefits are available to Veterans who served during a period of war and who are permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct, with additional benefits payable for a child.  The term "child" includes an unmarried person who, after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 
38 C.F.R. § 3.57(a); see also Burris v. Principi, 15 Vet. App. 348, 352 (2001).

Additional pension may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for such benefits is filed within one year from the child's 18th birthday.  Pension based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course, if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a). 

In an April 1997 rating decision, the Veteran was awarded nonservice-connected pension benefits.  A notification letter attached to the rating decision informed the Veteran that his pension rate was dependent upon his income and number of dependents.  The letter indicated that the Veteran was receiving additional benefits for Appellant, but that such additional benefits would terminate on September [redacted], 1997, when Appellant turned 18.  Attached to the letter was VA Form 21-8768, "Disability Pension Award Attachment."  That form notified the Veteran that he "may be entitled to additional benefits for your unmarried children if the children are under age 18 or under 23 if attending an approved school."  He was instructed to contact VA in order to apply for this additional benefit.  Also enclosed with the letter was VA Form 21-674, "Request for Approval of School Attendance."

Additional correspondence dated in April 1997 described how the Veteran's pension rate was calculated, and also included VA Form 21-8768.  Later that month, the Veteran submitted VA Form 21-674 and listed school information for Appellant's sister, and the Veteran was informed in May 1997 that his pension rate was amended to include her.  VA Form 21-8768 was attached to this notice.
In July 1997, the Veteran submitted VA Form 21-674 and listed school information for Appellant.  Later that month, on July 22, 1997, the Veteran was informed that additional dependency benefits for Appellant based upon school attendance would continue until July 1, 1998.  Included with this notice was VA Form 21-8768.

The Veteran died in March 2006.  On April 16, 2006, Appellant's sister requested the Veteran's past-due additional dependency benefits based upon her and Appellant's school attendance through age 23.  Appellant's formal claim was filed in June 2007.  In a June 2007 rating decision, the RO denied his claim, and he perfected an appeal of that decision to the Board. 

In his DRO and Board hearings, Appellant testified that the St. Petersburg RO failed to inform the Veteran of what steps were necessary to sustain additional dependency benefits for Appellant based on his school attendance and neglected to provide the Veteran with VA Form 21-674.  In this regard, Appellant pointed to an instance where correspondence intended for the Veteran was sent to another recipient in error and subsequently returned to the St. Petersburg RO, and argued that there were likely other such errors by that office.  Appellant indicated that he first realized that the Veteran was entitled to additional dependency benefits based on his school attendance around 2003, when the VA Regional Office and Insurance Center in Philadelphia, Pennsylvania, assumed jurisdiction over the Veteran's pension award and informed the Veteran of the potential for such benefits in relation to his youngest son J.  Appellant also asserted that VA should have accepted unrelated statements from the Veteran listing Appellant's age, particularly a November 1998 Financial Status Report, as "an affirmed claim for the dependency."  

Appellant turned 18 years old on September [redacted], 1997, and 23 years old on September [redacted], 2002.  However, as noted above, he was included on the Veteran's pension award until July 1, 1998.  Thus, the issue is whether he is entitled to dependency payments based on school attendance from July 1, 1998, to September [redacted], 2002.
As noted, dependency payments may continue past a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved school, and a claim for such benefits is filed within one year from the child's 18th birthday, or in this case by September [redacted], 1998.  38 C.F.R. §§ 3.57(a)(iii), 3.667(a).  However, no such claim was filed by Appellant until April 2006, almost 10 years after he turned 18 and well past the deadline to file for additional dependency benefits.  Even assuming arguendo that an informal claim was filed at the time he first claims that he realized his potential entitlement to these benefits in 2003 would not avail Appellant of such benefits, as this was five years following the filing deadline.  Absent such a claim, the appeal is denied as a matter of law.

With regard to Appellant's assertion that the St. Petersburg RO failed to inform the Veteran of what steps were necessary to sustain additional dependency benefits for Appellant based on his school attendance, the Board emphasizes that the Veteran was notified of such steps via VA Form 21-8768 twice in April 1997, once in May 1997, and again in July 1997.  These forms were sent to the Veteran's address of record, which appears to have been the same address of record for years.  There is no indication that the forms, or the letters to which they were attached, were returned as undeliverable.  In this regard, the fact that unidentified correspondence intended for the Veteran was erroneously sent to another recipient and returned to the St. Petersburg RO in September 2000 is indeed troubling, but of no consequence in the instant appeal, in light of the proper delivery of VA Form 21-8768 on four prior occasions described above.  In sum, there is no evidence in this case to rebut the presumption of regularity that the notice forms were delivered to the Veteran.  See Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed that they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Moreover, contrary to Appellant's assertions, VA Form 21-674 was provided the Veteran in April 1997, and the Veteran timely returned the form on two separate occasions to allow for inclusion of Appellant and his sister in the pension award past their 18th birthdays.  Such action demonstrates the Veteran's actual knowledge of the requirements to sustain additional dependency benefits.  

As for Appellant's argument that VA should have accepted unrelated statements from the Veteran listing Appellant's age as "an affirmed claim for the dependency," the Board is unable to locate any such documents dated during the one-year filing period between September [redacted], 1997, to September [redacted], 1998, nor has Appellant provided evidence of such documents.  In this regard, the November 1998 Financial Status Report would not constitute a timely application for additional dependency.  Moreover, merely providing Appellant's age, alone, would not allow for the Veteran's receipt of additional dependency benefits, as school information is also required.  Absent such information, an informal claim for additional dependency benefits during the applicable period cannot be inferred. 

Appellant asserts that additional dependency benefits should be granted retroactively to assist in paying off his college loans.  The Board emphasizes that this is not the purpose of VA nonservice-connected pension benefits, which are intended to provide financial assistance to Veterans of a period of war who are permanently and totally disabled by reason of nonservice-connected disabilities; additional rates of pension are awarded for such Veterans who are faced with reasonably providing support for dependents.  See 38 U.S.C.A. § 1521.  There is simply no provision of the law contemplating a retroactive award of such benefits to Appellant years after he finished school, absent a timely application for such, and to allow such an award would defeat the purpose for which these benefits are intended.

In conclusion, for the reasons discussed, the Board finds no legal basis to allow the Appellant's claim for additional dependency benefits based upon school attendance for the period dated July 1, 1998, to September [redacted], 2002, as he did not file a timely application.  The Board acknowledges and is sympathetic to the arguments advanced by Appellant.  However, as the disposition of this claim is based on the law, the benefit of the doubt doctrine does not apply and the claim must be denied based on a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law). 


ORDER

Entitlement to retroactive dependency benefits based upon Appellant's school attendance for the period dated July 1, 1998, to September [redacted], 2002, is denied.



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


